Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner would like to suggest amending the independent claims 1,8 and 15 to include the limitation 
because the primary and secondary microphones  are spaced apart from one another, the strength of the speech content and noise content may vary between the first audio content and the second audio content,
wherein if the primary microphone is closer to the noise source and the secondary microphone  is closer to the speaking user, 
then the noise content can dominate the first audio content captured by primary microphone, and the speech content can dominate the second39 
Attorney Docket No. 18-0203-CON1120 (MBHB 18-455-CON)audio content captured by the secondary microphone,
 and if the noise content dominates the first audio content, then the network device  can use the first audio content to generate an estimate of the noise content that is present in the second audio content,
wherein the estimated noise from the first audio content can then be used to filter out noise and preserve speech in the second audio content. 
           These amendments will overcome the current rejection. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of application 16949973 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10847178. Although the claims at issue are not identical, they are not patentably distinct from each other please refer to the table below for details of why the two claims at issue are not patentably distinct from each other

Examined Application-16949973

Patent 10847178
Claims 1, 8 & 15
A network device comprising: a plurality of microphones comprising a first microphone and a second microphone; one or more processors; and tangible, non-transitory, 

computer-readable media storing instructions executable by the one or more processors to cause the network device to perform operations comprising:
 

capturing (i) a first audio signal via the first microphone and (ii) a second audio signal via the second microphone, 

wherein the first audio signal comprises first noise content from a noise source and the second audio signal comprises second noise content from the noise source;

 identifying the first noise content in the first audio signal; using the identified first noise content to determine an estimated noise content captured by the plurality of microphones; 



using the estimated noise content to suppress the first noise content in the first audio signal and the second noise content in the second audio signal; 

and combining the suppressed first audio signal and the suppressed second audio signal into a third audio signal.


Claims 1 , 8 &15
A network device comprising: a plurality of microphones comprising a first microphone and a second microphone; one or more processors; and tangible, non-transitory,

 computer-readable media storing instructions executable by the one or more processors to cause the network device to perform operations comprising:
capturing (i) a first audio signal via the first microphone and (ii) a second audio signal via the second microphone,

wherein the first audio signal comprises first noise content from a noise source and the second audio signal comprises second noise content from the noise source;

identifying the first noise content in the first audio signal; using the identified first noise content to determine an estimated noise content captured by the plurality of microphones;
using the estimated noise content to suppress the first noise content in the first audio signal and the second noise content in the second audio signal;
combining the suppressed first audio signal and the suppressed second audio signal into a third audio signal.

determining that the third audio signal includes a voice input comprising a wake word; and in response to the determination, transmitting at least a portion of the voice input to a remote computing device for voice processing to identify a voice utterance different from the wake word.
Claims 2, 9 and 16
The network device of claim 1, the operations further comprising: determining a probability that the first audio signal comprises speech content, wherein the steps of (i) identifying the first noise content in the first audio signal and (ii) using the identified first noise content to determine an estimated noise content captured by the 60Attorney Docket No. 18-0203-CON1120 (MBHB 18-455-CON) plurality of microphones are carried out based on the determined probability being below a threshold probability.
Claims 2, 9 and 16
 The network device of claim 1, the operations further comprising: determining a probability that the first audio signal comprises speech content, wherein the steps of (i) identifying the first noise content in the first audio signal and (ii) using the identified first noise content to determine an estimated noise content captured by the plurality of microphones are carried out based on the determined probability being below a threshold probability.
Claims 3 ,10 and 17
The network device of claim 1 further comprising a housing that at least partially encloses components of the network device within the housing, wherein the first and second microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters.
Claims 3 ,10 and 17
The network device of claim 1 further comprising a housing that at least partially encloses components of the network device within the housing, wherein the first and second microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters.
Claims 4,11 and 18
The network device of claim 1, the operations further comprising: capturing a fourth audio signal via a third microphone of the plurality of microphones, wherein the fourth audio signal comprises third noise content from the noise source; identifying the third noise content in the fourth audio signal; and using the identified third noise content to update the estimated noise content captured by the plurality of microphones.
Claims 4, 11 and 18
The network device of claim 1, the operations further comprising: capturing a fourth audio signal via a third microphone of the plurality of microphones, wherein the fourth audio signal comprises third noise content from the noise source; identifying the third noise content in the fourth audio signal; and using the identified third noise content to update the estimated noise content captured by the plurality of microphones.
Claims  5, 12 and 19
The network device of claim 4, wherein the network device captures the fourth audio signal concurrently with capturing the first and second audio signals.
Claims 5, 12 and 19
The network device of claim 4, wherein the network device captures the fourth audio signal concurrently with capturing the first and second audio signals.
Claims 6, 13 and 20
6. The network device of claim 4, further comprising a housing that at least partially encloses components of the network device within the housing, wherein the first, second, and third microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters.
Claims 6, 13 and 20
6. The network device of claim 4, further comprising a housing that at least partially encloses components of the network device within the housing, wherein the first, second, and third microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters.
Claims 7 & 14
7. The network device of claim 1, further comprising: determining that the third audio signal includes a voice input comprising a wake word; and in response to the determination, transmitting a portion of the voice input after the wake word to a separate computing system for voice analysis.
Claims 7 & 14
 The network device of claim 1, wherein transmitting at least a portion of the voice input to a remote computing device for voice processing to identify a voice utterance different from the wake word comprises transmitting a portion of the voice input after the wake word to a separate computing system for voice analysis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-5, 8-9,11-12,15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US9558755) in view of  Yamada et al (US2011/0170707).
Claim 1, Laroche discloses a network device (Audio device 104, fig. 2) comprising: a plurality of microphones comprising a first microphone and a second microphone; (Col. 3 lines 10-14, First and secondary Microphones (106 and 108) Fig. 2)
 one or more processors; (Col. 3 lines 12 “a processor 202”) and tangible, non-transitory, computer-readable media storing instructions executable by the one or more processors to cause the network device to perform operations  (Col. 3 lines 19-23- thus the modules stored in memory  perform functionalities to reduce or suppress noise in an audio signal) comprising
 capturing (i) a first audio signal via the first microphone and (ii) a second audio signal via the second microphone, (Col. 3 lines 58-63- thus microphone 106 captures primary acoustic signal  and 108 captures secondary acoustic signal) wherein the first audio signal comprises first noise content from a noise source and the second audio signal comprises second noise content from the noise source; (Col. 2 lines 53-55- thus noise 112 in the primary (first noise content)  and secondary (second noise content) acoustic signal reads on the first and second noise content)
 identifying the first noise content in the first audio signal; (Col. 5 lines 13-15 “Subtract Noise component” means the noise content or component is identified)  using the identified first noise content to determine an estimated noise content captured by the plurality of microphones; (Abstract lines 3-5 “The gain may be selected based on one or more features for a current sub band and time frame” (current audio signal from the plurality of microphones and therefore the gain is determined from the noise content of the audio signal) 
using the estimated noise content to suppress the first noise content in the first audio signal and the second noise content in the second audio signal; (Col. 7 lines 7-10- thus gain values (estimated noise content) determined from the features such as speech to noise ratio are used to suppress the audio signal also see Col. 7 lines 10-13- “Gain suppress the speech-noise signal) 
(The secondary reference Yamada -US20110170707 also teaches using a suppression components from an audio signal to suppress a noise component- see Section 0014 and 0015)
and combining the first audio signal and the second audio signal into a third audio signal. (Col. 3 lines 62-65 “The primary acoustic signal and the secondary acoustic signal may be processed to produce a signal with an improved signal to noise ratio” this means the signals are combined after noise has been suppressed) 
Laroche does not disclose combining a suppressed audio signal. 
Yamada discloses a waveform synthesis unit that generates suppression signals (Section 0042-0043, Waveform synthesis and summation unit combines the compressed signals yk(t) (y1(t) to yK(t)) to form one signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of combining the suppressed signal to form one signal. The motivation is that it makes the output device an enhanced audio signal. 

Claim 2, Laroche in view of Yamada discloses the operations further comprising: determining a probability that the first audio signal comprises speech content, (Laroche: Col. 2, lines 27-29 voice activity detection information reads on the probability that a signal includes a speech)  wherein the steps of (i) identifying the first noise content in the first audio signal  (Laroche: Col. 10 lines 1-4 “The VAD signal indicate whether or not speech is present in the provided signal) and (ii) using the identified first noise content to determine an estimated noise content captured by the plurality of microphones (Laroche: Col. 2 lines 46-48 “six microphones”) are carried out based on the determined probability being below a threshold probability. (Laroche: Col. 9 lines 43-47 “If the SNR is not above the threshold value” means that it is below the threshold) 
Claim 4, Laroche in view of Yamada discloses that the network further comprising capturing a fourth audio signal via a third microphone of the plurality of microphones, (Laroche: Col. 2 lines 45-48 having five or six microphones means that the device has the capability to capture a fourth audio signa) wherein the fourth audio signal comprises third noise content from the noise source; (Laroche: Col. 4 lines 65-67 “noise components of the sub-band signals”) identifying the third noise content in the fourth audio signal; and using the identified third noise content to update the estimated noise content captured by the plurality of microphones. (Laroche: Col. 5 lines 13-15 “Subtract Noise component” means the noise content or component is identified)
Claim 5, Laroche in view of Yamada  discloses wherein the network device captures the fourth audio signal concurrently with capturing the first and second audio signals. (Laroche: Col. 2 lines 54-55 Laroche teaches that microphones 106 and 108 pick-up noise 112 concurrently  and therefore the fourth or fifth or sixth microphones will also pick up noise 112 concurrently) 

Claim 8, Laroche discloses a Tangible, non-transitory, computer-readable media storing instructions executable by one or more processors to cause a network device to perform operations (Col. 3 lines 19-23- thus the modules stored in memory  perform functionalities to reduce or suppress noise in an audio signal) comprising: 
capturing, via a plurality of microphones of a network device (i) a first audio signal via a first microphone of the plurality of microphones (Col. 3 lines 10-14, First and secondary Microphones (106 and 108) Fig. 2)
and (ii) a second audio signal via a second microphone of the plurality of microphones, (Col. 3 lines 58-63- thus microphone 106 captures primary acoustic signal  and 108 captures secondary acoustic signal)
 wherein the first audio signal comprises first noise content from a noise source and the second audio signal comprises second noise content from the noise source; (Col. 2 lines 53-55- thus noise 112 in the primary (first noise content)  and secondary (second noise content) acoustic signal reads on the first and second noise content)
identifying the first noise content in the first audio signal; (Col. 5 lines 13-15 “Subtract Noise component” means the noise content or component is identified)
using the identified first noise content to determine an estimated noise content captured by the plurality of microphones; (Abstract lines 3-5 “The gain may be selected based on one or more features for a current sub band and time frame” (current audio signal from the plurality of microphones and therefore the gain is determined from the noise content of the audio signal) 
 using the estimated noise content to suppress the first noise content in the first audio signal and the second noise content in the second audio signal; (Col. 7 lines 7-10- thus gain values (estimated noise content) determined from the features such as speech to noise ratio are used to suppress the audio signal also see Col. 7 lines 10-13- “Gain suppress the speech-noise signal) 
(The secondary reference Yamada -US20110170707 also teaches using a suppression components from an audio signal to suppress a noise component- see Section 0014 and 0015)
and combining the first audio signal and the second audio signal into a third audio signal. (Col. 3 lines 62-65 “The primary acoustic signal and the secondary acoustic signal may be processed to produce a signal with an improved signal to noise ratio” this means the signals are combined after noise has been suppressed) 
Laroche does not disclose combining a suppressed audio signal. 
Yamada discloses a waveform synthesis unit that generates suppression signals (Section 0042-0043, Waveform synthesis and summation unit combines the compressed signals yk(t) (y1(t) to yK(t)) to form one signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of combining the suppressed signal to form one signal. The motivation is that it makes the output device an enhanced audio signal. 

Claim 9, Laroche in view of Yamada discloses the operations further comprising62Attorney Docket No. 18-0203-CON1120 (MBHB 18-455-CON) determining a probability that the first audio signal comprises speech content, (Laroche: Col. 2, lines 27-29 voice activity detection information reads on the probability that a signal includes a speech)  wherein the steps of (i) identifying the first noise content in the first audio signal (Laroche: Col. 10 lines 1-4 “The VAD signal indicate whether or not speech is present in the provided signal) and (ii) using the identified first noise content to determine an estimated noise content captured by the plurality of microphones (Laroche: Col. 2 lines 46-48 “six microphones”) are carried out based on the determined probability being below a threshold probability. (Laroche: Col. 9 lines 43-47 “If the SNR is not above the threshold value” means that it is below the threshold) 

Claim 11, Laroche in view of Yamada discloses wherein he operations further comprising: capturing a fourth audio signal via a third microphone of the plurality of microphones, (Laroche: Col. 2 lines 45-48 having five or six microphones means that the device has the capability to capture a fourth audio signa) wherein the fourth audio signal comprises third noise content from the noise source; (Laroche: Col. 4 lines 65-67 “noise components of the sub-band signals”)  identifying the third noise content in the fourth audio signal; and using the identified third noise content to update the estimated noise content captured by the plurality of microphones. (Laroche: Col. 5 lines 13-15 “Subtract Noise component” means the noise content or component is identified)

Claim 12, Laroche in view of Yamada discloses  wherein the fourth audio signal is captured concurrently with the first and second audio signals. (Laroche: Col. 2 lines 54-55 Laroche teaches that microphones 106 and 108 pick-up noise 112 concurrently  and therefore the fourth or fifth or sixth microphones will also pick up noise 112 concurrently) 

Claim 15, Laroche discloses a method comprising: capturing, via a plurality of microphones of a network device, (Audio device 104, fig. 2)
 (i) a first audio signal via a first microphone of the plurality of microphones and (ii) a second audio signal via a second microphone of the plurality of microphones, (Col. 3 lines 58-63- thus microphone 106 captures primary acoustic signal  and 108 captures secondary acoustic signal)
wherein the first audio signal comprises first noise content from a noise source and the second audio signal comprises second noise content from the noise source; (Col. 2 lines 53-55- thus noise 112 in the primary (first noise content)  and secondary (second noise content) acoustic signal reads on the first and second noise content)
 identifying the first noise content in the first audio signal; (Col. 5 lines 13-15 “Subtract Noise component” means the noise content or component is identified) using the identified first noise content to determine an estimated noise content captured by the plurality of microphones; 64Attorney Docket No. 18-0203-CON1120 (MBHB 18-455-CON) (Abstract lines 3-5 “The gain may be selected based on one or more features for a current sub band and time frame” (current audio signal from the plurality of microphones and therefore the gain is determined from the noise content of the audio signal) 

using the estimated noise content to suppress the first noise content in the first audio signal and the second noise content in the second audio signal; (Col. 7 lines 7-10- thus gain values (estimated noise content) determined from the features such as speech to noise ratio are used to suppress the audio signal also see Col. 7 lines 10-13- “Gain suppress the speech-noise signal) 
(The secondary reference Yamada -US20110170707 also teaches using a suppression components from an audio signal to suppress a noise component- see Section 0014 and 0015)

and combining the first audio signal and the second audio signal into a third audio signal. (Col. 3 lines 62-65 “The primary acoustic signal and the secondary acoustic signal may be processed to produce a signal with an improved signal to noise ratio” this means the signals are combined after noise has been suppressed) 
Laroche does not disclose combining a suppressed audio signal. 
Yamada discloses a waveform synthesis unit that generates suppression signals (Section 0042-0043, Waveform synthesis and summation unit combines the compressed signals yk(t) (y1(t) to yK(t)) to form one signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of combining the suppressed signal to form one signal. The motivation is that it makes the output device an enhanced audio signal. 

Claim 16, Laroche in view of Yamada discloses that the method further comprising determining a probability that the first audio signal comprises speech content, (Laroche: Col. 2, lines 27-29 voice activity detection information reads on the probability that a signal includes a speech) wherein the steps of (i) identifying the first noise content in the first audio signal (Laroche: Col. 10 lines 1-4 “The VAD signal indicate whether or not speech is present in the provided signal)  and (ii) using the identified first noise content to determine an estimated noise content captured by the plurality of microphones (Laroche: Col. 2 lines 46-48 “six microphones”)  are carried out based on the determined probability being below a threshold probability. (Laroche: Col. 9 lines 43-47 “If the SNR is not above the threshold value” means that it is below the threshold) 

Claim 18, Laroche in view of Yamada discloses that the method further comprising capturing a fourth audio signal via a third microphone of the plurality of microphones, (Laroche: Col. 2 lines 45-48 having five or six microphones means that the device has the capability to capture a fourth audio signa) wherein the fourth audio signal comprises third noise content from the noise source; (Laroche: Col. 4 lines 65-67 “noise components of the sub-band signals”)  identifying the third noise content in the fourth audio signal; and using the identified third noise content to update the estimated noise content captured by the plurality of microphones. (Laroche: Col. 5 lines 13-15 “Subtract Noise component” means the noise content or component is identified)

Claim 19, Laroche in view of Yamada discloses wherein the fourth audio signal is captured concurrently with the first and second audio signals. (Laroche: Col. 2 lines 54-55 Laroche teaches that microphones 106 and 108 pick-up noise 112 concurrently  and therefore the fourth or fifth or sixth microphones will also pick up noise 112 concurrently) 


Claim(s) 3, 6,10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Laroche et al. (US9558755) in view of  Yamada et al (US2011/0170707) as applied to claims 1-5 and 7-19 above, and further in view of  Visser et al. (US20120020485).

Claim 3, Laroche in view of Yamada discloses that the network device further comprising a housing that at least partially encloses components of the network device within the housing, (Fig. 1 component 104 reads on the housing component) wherein the first and second microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters. (Laroche: Fig. 1 shows that both microphones 108 and 106 are housed in an enclosed component 104) 
Laroche in view of Yamada does not discloses wherein the distance is greater than about five centimeters. 
Visser discloses wherein there is a distance between the microphones are greater than about five centimeters. (Section 0073, lines 5-8- the desirable separation between the microphone arrays are eight nine ten eleven, 12, 13 14 centimeters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of making the spacing between the microphones. The motivation is that it provides a satisfactory levels of noise reduction performance. 
Claim 6, Laroche in view of Yamada discloses wherein the network device further comprising a housing that at least partially encloses components of the network device within the housing, (Laroche: Fig. 1 component 104 reads on the housing component) wherein the first, second, and third microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters. (Laroche: Fig. 1 shows that both microphones 108 and 106 are housed in an enclosed component 104)
 Laroche in view of Yamada does not discloses wherein the distance is greater than about five centimeters. 
Visser discloses wherein there is a distance between the microphones are greater than about five centimeters. (Section 0073, lines 5-8- the desirable separation between the microphone arrays are eight nine ten eleven, 12, 13 14 centimeters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of making the spacing between the microphones. The motivation is that it provides a satisfactory levels of noise reduction performance. 
Claim 10, Laroche in view of Yamada discloses wherein the network device comprises a housing that at least partially encloses components of the network device within the housing, (Laroche: Fig. 1 component 104 reads on the housing component)  and wherein the first and second microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters. (Laroche: Fig. 1 shows that both microphones 108 and 106 are housed in an enclosed component 104) 
Laroche in view of Yamada does not discloses wherein the distance is greater than about five centimeters. 
Visser discloses wherein there is a distance between the microphones are greater than about five centimeters. (Section 0073, lines 5-8- the desirable separation between the microphone arrays are eight nine ten eleven, 12, 13 14 centimeters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of making the spacing between the microphones. The motivation is that it provides a satisfactory levels of noise reduction performance. 
Claim 13, Laroche in view of Yamada discloses wherein the network device comprises a housing that at least partially encloses components of the network device within the housing, (Laroche: Fig. 1 component 104 reads on the housing component) wherein the first, second, and third microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters. (Laroche: Fig. 1 shows that both microphones 108 and 106 are housed in an enclosed component 104) 
Laroche in view of Yamada does not discloses wherein the distance is greater than about five centimeters. 
Visser discloses wherein there is a distance between the microphones are greater than about five centimeters. (Section 0073, lines 5-8- the desirable separation between the microphone arrays are eight nine ten eleven, 12, 13 14 centimeters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of making the spacing between the microphones. The motivation is that it provides a satisfactory levels of noise reduction performance. 

Claim 17, Laroche in view of Yamada discloses wherein the network device comprises a housing that at least partially encloses components of the network device within the housing, (Laroche: Fig. 1 component 104 reads on the housing component)  and wherein the first and second microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters. (Laroche: Fig. 1 shows that both microphones 108 and 106 are housed in an enclosed component 104) 
Laroche in view of Yamada does not discloses wherein the distance is greater than about five centimeters. 
Visser discloses wherein there is a distance between the microphones are greater than about five centimeters. (Section 0073, lines 5-8- the desirable separation between the microphone arrays are eight nine ten eleven, 12, 13 14 centimeters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of making the spacing between the microphones. The motivation is that it provides a satisfactory levels of noise reduction performance. 

Claim 20, Laroche in view of Yamada discloses wherein the network device comprises a housing that at least partially encloses components of the network device within the housing, (Laroche: Fig. 1 component 104 reads on the housing component) wherein the first, second, and third microphones are disposed along the housing and separated from one another by a distance that is greater than about five centimeters. (Laroche: Fig. 1 shows that both microphones 108 and 106 are housed in an enclosed component 104) 
Laroche in view of Yamada does not discloses wherein the distance is greater than about five centimeters. 
Visser discloses wherein there is a distance between the microphones are greater than about five centimeters. (Section 0073, lines 5-8- the desirable separation between the microphone arrays are eight nine ten eleven, 12, 13 14 centimeters).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of making the spacing between the microphones. The motivation is that it provides a satisfactory levels of noise reduction performance. 
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Laroche et al. (US9558755) in view of  Yamada et al (US2011/0170707) and further in view of Yang (US9685171).
Claims 7 and 14, Laroche in view of Yamada does not  discloses that the network further comprising determining that the third audio signal includes a voice input comprising a wake word; and in response to the determination, transmitting a portion of the voice input after the wake word to a separate computing system for voice analysis.
Yang discloses a network that suppresses a background noise (Col. 2 lines 29-31) that further comprising determining that the third audio signal includes a voice input comprising a wake word and in response to the determination transmitting a portion of the voice input after the wake word to a separate computing system for voice analysis. (Col. 4 lines 10-14 Predefined commands (e.g Awake , Sleep”)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including a wake word. The motivation is that it helps the device to save the power. 

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dusan (US20190189144) discloses noise canceller and noise suppressors have been used to enhance speech in a variety of audio appliances, for example, mobile communication systems, speech recognition systems, hearing aids, and headsets. Nonetheless, some speech enhancers permit certain impairment  signals to pass unattenuated through a noise  canceller and/or noise suppressor. Presently disclosed speech enhancers address those and/or other unsolved needs in the art.
Chen (US8948416) discloses a background noise cancellation module receives the first and second audio signals and cancels at least a portion of the background noise component of the first audio signal based on the content of the second audio signal to produce the third audio signal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        10/06/2022